DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
3.	Authorization for this examiner’s amendment was given in an interview with Eric Myers on 5/25/2022.

Claims:
Please replace claims 1 and 11 as follows:
1.
--
(Currently amended) An image recording method comprising: 
 	applying a treatment liquid containing a pore forming material onto a recording medium to form a porous layer; and 
 	applying a metallic ink containing a metallic pigment onto the porous layer, 
 	wherein a surface tension of the metallic ink at 23°C is equal to or greater than a surface tension of the treatment liquid at 23°C, 
 	wherein the surface tension of the metallic ink at 23°C is 19 mN/m or more and 28 mN/m or less, and
 	
 	wherein the metallic pigment comprises at least one pearl pigment selected from the group consisting of: titanium-dioxide-coated mica, fish scale foil, and bismuth oxychloride.
--

11.
--
(Currently amended) An ink set comprising: 
 	a treatment liquid; and 
 	a metallic ink, 
 	wherein a surface tension of the metallic ink at 230C is equal to or greater than a surface tension of the treatment liquid at 230C, 
 	wherein the surface tension of the metallic ink at 230C is 19 mN/m or more and 28 mN/m or less, and
 	wherein the metallic pigment comprises at least one pearl pigment selected from the group consisting of: titanium-dioxide-coated mica, fish scale foil, and bismuth oxychloride.
--

Please cancel claim 14.

Allowable Subject Matter
4.	The following is an examiner’s statement of reasons for allowance:
The Applicant disclosed in independent claim 1 an image recording method comprising: 
 	applying a treatment liquid containing a pore forming material onto a recording medium to form a porous layer; and 
 	applying a metallic ink containing a metallic pigment onto the porous layer, 
 	wherein a surface tension of the metallic ink at 23°C is equal to or greater than a surface tension of the treatment liquid at 23°C, 
 	wherein the surface tension of the metallic ink at 23°C is 19 mN/m or more and 28 mN/m or less, and
 	wherein the metallic pigment comprises at least one pearl pigment selected from the group consisting of: titanium-dioxide-coated mica, fish scale foil, and bismuth oxychloride.

 	The Applicant also disclosed substantially the same subject matter in independent claim 11.

5.	U.S. Patent application publication number 2006/0203056 to Furukawa et al. disclosed a similar invention (see Office Correspondence mailed on 02/04/2022). Unlike in the instant application, Furukawa et al. are silent about “wherein the surface tension of the metallic ink at 23°C is 19 mN/m or more and 28 mN/m or less, and wherein the metallic pigment comprises at least one pearl pigment selected from the group consisting of: titanium-dioxide-coated mica, fish scale foil, and bismuth oxychloride”. 
 	Furukawa et al. are also silent about similar limitations in independent claim 11.

6.	WIPO Patent application publication number 2009/028733 to Ohshima et al. also disclosed a similar invention (see the attached specifications). Unlike in the instant application, Ohshima et al. are silent about “wherein a surface tension of the metallic ink at 23°C is equal to or greater than a surface tension of the treatment liquid at 23°C, and wherein the metallic pigment comprises at least one pearl pigment selected from the group consisting of: titanium-dioxide-coated mica, fish scale foil, and bismuth oxychloride”.
 	Ohshima et al. are also silent about similar limitations in independent claim 11.
7.	No other prior art of record has been found to disclose or render obvious all the limitations of the claim language as currently presented, by itself or in combination with another prior art of record; therefore the instant application has been deemed allowable over the prior art of record.

8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578. The examiner can normally be reached M-F: 9:00 AM - 6:00 PM.
10.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
11.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN MEIER can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
12.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAOVI M AMEH/Primary Examiner, Art Unit 2853